    Case: 1:19-cv-00147 Document #: 137 Filed: 10/16/19 Page 1 of 8 PageID #:986



                           IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

Felicia Hankins, Personal Representative          )
of the Estate of Jordan Hankins,                  )
                                                  )
        Plaintiff,                                )
                                                  )
                 v.                               )
Alpha Kappa Alpha Sorority, Inc.; Alpha           )       Case No. 19-CV-00147
Kappa Alpha Sorority, Inc., Gamma Chi             )
Chapter; Alpha Kappa Alpha Sorority,              )
Inc., Delta Chi Omega Chapter; Kathy A.           )
Walker Steele; Alexandria Anderson; Jalon         )
Brown; Alexandria Clemons; Cariana                )
Chambers; Raven Smith; Bianca Valdez;             )
Ava Thompson Greenwell; and Ashanti               )
Madlock-Henderson,                                )
                                                  )
        Defendants.                               )

              DEFENDANT-INTERVENOR, ALLSTATE INSURANCE COMPANY’S
                             MOTION TO INTERVENE

        Allstate Insurance Company (hereafter referred to a “ALLSTATE”), respectfully moves pursuant to

Federal Rule of Civil Procedure 24 to intervene as a plaintiff in this action. Intervention is warranted as a

matter of right because the interests of ALLSTATE cannot be fully represented or protected by the defendant,

RAVEN SMITH, and this interest will be impaired if ALLSTATE is not permitted to intervene. See Fed.R.

Civ.P. 24(a)(2).

        Before filing this motion, counsel for ALLSTATE communicated with counsel for all parties.

        For the reasons discussed herein and in the accompanying Memorandum of Law, ALLSTATE

respectfully requests that the Court grant ALLSTATE’S Motion to Intervene in this matter.
    Case: 1:19-cv-00147 Document #: 137 Filed: 10/16/19 Page 2 of 8 PageID #:986



             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO INTERVENE

        ALLSTATE respectfully submits this Memorandum of Law in support of its Motion to Intervene in

this action filed by plaintiff, Felicia Hankins, Personal Representative of the Estate of Jordan Hankins, against

defendants, ALPHA KAPPA ALPHA SORORITY, INC.; ALPHA KAPPA ALPHA SORORITY, INC.,

GAMMA CHI CHAPTER; ALPHA KAPA ALPHA SORORITY, INC., DELTA CHI OMEGA CHAPTER;

KATHY A. WALKER STEELE; ALEXANDRIA ANDERSON; JALON BROWN; ALEXANDREA

CLEMONS; CARIANA CHAMBERS; RAVEN SMITH; BIANCA VALDEZ; AVA THOMPSON

GREENWELL; AND ASHANTI MADLOCK-HENDERSON. ALLSTATE moves pursuant to Federal Rule

of Civil Procedure 24 to intervene as a matter of right.

                                      PRELIMINARY STATEMENT

        The plaintiff has filed a lawsuit against the defendants regarding the death of JORDAN HANKINS,

deceased. In the complaint it is alleged JORDAN HANKINS, deceased, committed suicide as a result of

certain wrongful conduct on the part of the defendants.

        The defendant, RAVEN SMITH, has asserted a claim for coverage pursuant to the terms of a certain

insurance policy issued by ALLSTATE. At this time, ALLSTATE is providing a defense to the defendant,

RAVEN SMITH. ALLSTATE has raised certain terms and provisions of the insurance policy that may

exclude coverage for this matter. So as to preserve the coverage defenses, ALLSTATE has allowed the

defendant, RAVEN SMITH, to select her attorney. The defendant, RAVEN SMITH, has selected attorney,

Trent McCain to represent her interests. Because the defendant, RAVEN SMITH has selected her own

attorney and because of the above-mentioned coverage issues, it is anticipated ALLSTATE will not be kept

fully apprised of developments. Should it be determined coverage exists ALLSTATE will be responsible to

indemnify the defendant, RAVEN SMITH for any settlement or judgment up to the limits of coverage

afforded. For this reason, ALLSTATE has an interest in any information obtained in discovery. Further, for

the same reason, ALLSTATE has an interest in making sure the defendant, RAVEN SMITH’S interests are

fully protected.
    Case: 1:19-cv-00147 Document #: 137 Filed: 10/16/19 Page 3 of 8 PageID #:986



                                                   ARGUMENT

                  ALLSTATE INSURANCE COMPANY SHOULD BE PERMITTED
                         TO INTERVENE AS A MATTER OF RIGHT

         Federal Rule of Civil Procedure 21(a)(2) provides that a court must permit intervention on timely

application by anyone: (1) who “claims an interest relating to the property or transaction that is the subject of

the action,: and (2) whose interest may be “impair[ed] or impede[d]” by disposition of the action, “unless

existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). This Rule is “broadly construed

in favor of potential intervenors,” who must be permitted to intervene if: “1) the application was timely filed;

2) the applicant possesses a substantial legal interest in the case; 3) the applicant’s ability to protect its interest

will be impaired without intervention; and 4) the existing parties will not adequately represent the applicant’s

interest.” Ohio State Conference of NAACP v Husted, 588 F. App’x 488, 490 (6th Cir. 2014) (citation

omitted); see Grutter v Bollinger, 188 F.3d 394, 397-98 (6th Cir. 1999) (same). ALLSTATE meets each of

these requirements for intervention as a matter of right.

         A. ALLSTATE’S MOTION IS TIMELY

         The timeliness of an application for intervention is evaluated “in the context of all relevant

circumstances,: including:

         (1)      the point to which the suit has progress; (2) the purpose for which intervention is
         sought; (3) the length of time preceding the application during which the proposed intervenors
         knew or should have known of their interest in the case; (4) the prejudice to the original
         parties due to the proposed intervenors’ failure to promptly intervene after they knew or
         reasonably should have known of their interest in the case; and (5) the existence of unusual
         circumstances militating against or in favor of intervention.

 Jansen v City of Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990); see United States v City of Detroit,

712 F.3d 925, 930-31 (6th Cir. 2013) (same).

         In this matter, the litigation is in the early stages. To date, no factual or legal issues have been

litigated. ALLSTATE, at this time, does not seek to raise any issues that have not already been raised.
    Case: 1:19-cv-00147 Document #: 137 Filed: 10/16/19 Page 4 of 8 PageID #:986



        B.       ALLSTATE INSURANCE COMPANY HAS A SUBSTANTIAL INTEREST IN THE
                 OUTCOME OF THIS CASE

        The defendant, RAVEN SMITH has made a claim for coverage under an insurance policy issued by

ALLSTATE. At this time, ALLSTATE is providing a defense for the defendant, RAVEN SMITH. Also, the

potential exists that in the future, the defendant, RAVEN SMITH will demand that ALLSTATE provide

indemnity coverage and pay a portion or all of any settlement reached or judgment entered.

        Because of the above, it is necessary that ALLSTATE be kept fully apprised of all information that is

obtained in discovery. Should a demand be made that ALLSTATE agree to the terms of a proposed settlement

it is necessary that ALLSTATE have complete information regarding the facts and damages. Without being

allowed to intervene ALLSTATE will not have all of the information. Instead, in all likelihood, ALLSTATE

will be provided only information that will further the interests of those proposing the settlement.

        C.       INTERVENTION IS NECESSARY TO PROTECT THE INTERESTS OF
                 ALLSTATE INSURANCE COMPANY

        As previously indicated without being allowed to intervene ALLSTATE will not be kept fully apprised

as the litigation develops. In addition, because of the potential that ALLSTATE will be obligated to indemnify

the defendant, RAVEN SMITH for any settlement or judgment the possibility exists that counsel selected by

the defendant, RAVEN SMITH does not have the incentive to provide a complete and vigorous defense.

Given the facts and circumstances, the defendant, RAVEN SMITH may not have any personal risk in the

outcome of the litigation. Consequently, when considering the potential liability of the defendant, RAVEN

SMITH, only ALLSTATE would ultimately bear any risk of being responsible for any settlement or judgment.

        D.       THE EXISTING PARTIES CANNOT ADEQUATELY PROTECT THE INTERESTS
                 OF ALLSTATE INSURANCE COMPANY

        To be allowed to intervene it is necessary that the potential intervenor show not that its interests will

not be adequately protected but instead that the interests may not be adequately protected. ALLSTATE

satisfies this requirement.
    Case: 1:19-cv-00147 Document #: 137 Filed: 10/16/19 Page 5 of 8 PageID #:986



        First, without being allowed to intervene ALLSTATE has no means by which to be kept fully apprised

of the litigation and of information obtained in discovery. While ALLSTATE is providing a defense for the

defendant, RAVEN SMITH counsel representing the defendant, RAVEN SMITH, was not retained by

ALLSTATE. The defendant, RAVEN SMITH personally selected and retained her counsel. ALLSTATE has

no means by which to require that counsel for the defendant, RAVEN SMITH keep ALLSTATE fully advised.

        Second, the potential exists of that the defendant, RAVEN SMITH has no personal risk in the outcome

of the litigation. If this is correct, counsel for the defendant, RAVEN SMITH may not fully and vigorously

provide a defense. Should such occur, ALLSTATE would be potentially responsible for a settlement or

judgment in an amount greater than would otherwise exist.

                                            CONCLUSION

        For the foregoing reasons, ALLSTATE INSURANCE COMPANY respectfully request that this

Honorable Court grant ALLSTATE’S motion to intervene.

                                                 Respectfully submitted,



                                        BY:      ___/s/ Raymond P. Fabricius__________
                                                 FABRICIUS & LINDIG, attorneys for
                                                 Defendant, RAVEN SMITH




Raymond P. Fabricius
FABRICIUS & LINDIG
320 West Jefferson Street
Suite 200
Ottawa, Illinois 61350
(815) 433-5400
A.R.D.C.# 6197303
office@rayfabriciuslaw.com
    Case: 1:19-cv-00147 Document #: 137 Filed: 10/16/19 Page 6 of 8 PageID #:986



                                  CERTIFICATE OF CONSULTATION

        I, Raymond P. Fabricius, certify that I conferred with and sought the consent of counsel for all parties

to the filing of this Motion to Intervene. Counsel for plaintiff, Felicia Hankins, Personal Representative of the

Estate of Jordan Hankins, have represented that they consent. Counsel for defendants, Raven Smith, Alpha

Kappa Alpha Sorority, and Delta Chi Omega Chapter has represented that they consent, and counsel for

defendants, Jalon Brown, Ava Thompson Greenwell, Bianca Valdez, Ashanti Madlock-Henderson and Alpha

Kappa Alpha Sorority, Inc., and Kathy A. Walker Steele have represented that they do not consent.



                                                    ___/s/ Raymond P. Fabricius__________
                                                    Raymond P. Fabricius
                                                    Attorney at Law
    Case: 1:19-cv-00147 Document #: 137 Filed: 10/16/19 Page 7 of 8 PageID #:986



                                      CERTIFICATE OF SERVICE

        I, Raymond P. Fabricius, certify that I filed the foregoing Motion and Memorandum of Law and

accompanying proposed Complaint in Intervention and proposed order with the Electronic Case Filing system

established by the U.S. District Court NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION, and by

filing these documents with the CM-ECF system, provided notice of filing to all counsel of record listed below:


Trent McCain                                       Scott R Shinkan
Attorney at Law                                    Kristin Esposito
McCain Law Offices, P.C.                           Attorneys at Law
5655 Broadway                                      Clausen Miller, P.C
Merrillville, IN 46410                             10 S LaSalle Street
219-884-0696                                       Chicago, IL 60603
trent@mccain.law                                   312-606-7430
                                                   sshinkan@clausen.com
                                                   kesposito@clausen.com

ATTORNEY FOR                                       ATTORNEYS FOR
Raven Smith                                        Alexandria Clemons


Brandon Vaughn                                     Victor P Henderson
Attorney at Law                                    Christopher W Carmichael
Robins Kaplan, LLP                                 Attorneys at Law
800 LaSalle Avenue                                 Henderson Parks, LLC
Suite 2800                                         140 S Dearborn Street
Minneapolis, MN 55402                              Suite 1020
612-349-0170                                       Chicago, IL 60603
bvaughn@robinskaplan.com                           312-262-2900
                                                   vphenderson@henderson-parks.com
Thomas Vaughn                                      ccarmichael@henderson-parks.com
Attorney at Law
Thomas E Vaughn & Associates                       ATTORNEYS FOR
9009 S Western Avenue                              Alpha Kappa Alpha Sorority, Inc.
Chicago, IL 60643                                  Kathy A Walker Steele
312-593-0546
tvaughn@tvaughnlaw.com

ATTORNEY FOR
Felicia Hankins, Personal Representative
of the Estate of Jordan Hankins, deceased.
    Case: 1:19-cv-00147 Document #: 137 Filed: 10/16/19 Page 8 of 8 PageID #:986



Michael J Charysh                     Michael C Borders
John J. Beribak                       Molly E Thompson
Attorneys at Law                      Attorneys at Law
Charysh & Schroeder, Ltd              Dykema Gossett LLC
33 N Dearborn Street                  10 S Wacker Drive
Suite 1300                            Suite 2300
Chicago, IL 60602                     Chicago, IL 60606
312-372-8338                          mborders@dykema.com
mcharysh@cslaw-chicago.com            methompson@dykema.com
jberibak@cslaw-chicago.com

ATTORNEYS FOR                         ATTORNEYS FOR
Alpha Kappa Alpha Sorority,           Jalon Brown
Delta Chi Omega Chapter

Albert C Angelo                       Charles E. Reiter, III
Chadwel D Kasdin                      Katherine C Morrison
Attorneys at Law                      Attorneys at Law
Hinshaw & Culbertson, LLP             Reiter Burns, LLP
151 N Franklin Street                 311 S Wacker Drive
Suite 2500                            Suite 5200
Chicago, IL 60606                     Chicago, IL 60606
312-704-3509                          312-878-1298
aangelo@hinshawlaw.com                creiter@reiterburns.com
ckasdin@hinshawlaw.com                kmorrison@reiterburns.com

ATTORNEY FOR                          ATTORNEYS FOR
Cariana Chambers                      Ava Thompson Greenwell

Peter C Skiko                         Kevin J Moore
Attorney at Law                       Attorney at Law
Swanson Martin & Bell                 Law Office of Kevin J. Moore
330 N Wabash                          4365 Lawn Avenue
Suite 3300                            Suite 7
Chicago, IL 60611                     Western Springs, IL 60558
312-321-9100                          708-246-1595
pskiko@smbtrials.com                  kevin@kjmoorelaw.com

ATTORNEY FOR                          ATTORNEY FOR
Ashanti Madlock-Henderson             Bianca Valdez
